Citation Nr: 0034110	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-07 380	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement service connection for a stomach disorder 
manifested as ulcers, claimed as secondary to medications 
prescribed for service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from January 1975 to September 
1975.  

This appeal arises from a March 1998 rating decision which, 
among other things, denied service connection for stomach 
ulcers.  In September 1998, the veteran was accorded a 
hearing before a hearing officer at the RO.  A transcript of 
the hearing is contained in the claims folder.  At the 
hearing, the veteran withdrew his appeal as to the issue of 
service connection for stomach ulcers.  However, in a 
December 1998 written statement, he again asserted, among 
other things, that service connection was warranted for his 
stomach ulcers.  Accordingly, the appeal as to this issue has 
been considered as reinstated.  

In March 2000, the Board of Veterans' Appeals (Board) 
remanded the claim for service connection for stomach ulcers 
to the RO.  In its remand, the Board noted that the veteran's 
contention that his stomach disorder resulted from medication 
administered to treat his service-connected psychiatric 
disorder, a secondary service connection claim, had been 
addressed by the RO in a February 1997 rating.  However, the 
statement of the case issued following the February 1997 
rating decision did not reference the laws and regulations 
governing claims for secondary service connection.  In a 
supplemental statement of the case, issued by the RO in 
August 2000, the applicable laws and regulations for 
secondary service connection were listed.  Hence, the issue 
on appeal is properly characterized as indicated on the 
preceding page.  


REMAND

The veteran has not specifically contended, and the record 
does not establish, that he developed a stomach disorder in 
service.  The veteran's service medical records do not 
contain a complaint, diagnosis, or treatment for stomach 
ulcers.  His initial medical examination after service was a 
VA examination in January 1976.  No stomach ulcers were noted 
on the January 1976 VA examination.  

In a March 1976 rating decision, the RO, among other things, 
granted service connection, and assigned 10 percent rating 
for the veteran's anxiety reaction manifested by tension 
headaches.  This disorder is currently rated as 
schizophrenia, catatonic type, and is rated 50 percent 
disabling.  The veteran submitted a written statement in 
September 1996, asserting multiple claims, including a claim 
of service connection for ulcers.  He contended that 
residuals of his service-connected schizophrenia 
(specifically, the medication prescribed therefor) include 
ulcers.  

In December 1996, records of VA medical treatment of the 
veteran, dating from January 1996 to October 1996, were added 
to the claims folder.  A January 1996 medical note reported 
an examiner's impression of non-ulcer dyspepsia.  In a 
September 1996 medical note, the veteran gave a history of 
peptic ulcer disease.  On VA medical evaluation of the 
veteran in February 1997, he gave a history of stomach 
ulcers, and complained of weight gain, swelling, and 
constipation.  

In April 1997, records of VA medical treatment of the 
veteran, dating from September 1994 to April 1997, were added 
to the claims folder.  A September 1994 medical note 
indicated that an upper gastrointestinal (GI) series 
evaluation had produced an abnormal result.  Additionally, in 
April 1997, records of VA medical treatment, dating from 
January 1995 to December 1995, were associated with the 
claims folder.  These records include a June 1995 medical 
note, which recorded the veteran's complaints of umbilical 
abdominal "burning".  The examiner's assessments included 
abdominal discomfort.  

In February 1998, records of VA medical treatment of the 
veteran, dating from September 1994 to February 1998, were 
added to the claims folder.  A medical record, dated in 
August 1995, reported that, during an upper GI series 
evaluation, a small nodule was detected in the lower third of 
the veteran's esophagus, and a second, small nodule was 
detected in the fundus of his stomach.  A March 1997 medical 
note reported the veteran's complaint of symptoms of 
gastroesophageal reflux disease (GERD), and medical notes 
dated in June 1997 and October 1997 reflect treatment of the 
veteran for GERD symptoms.  

In October 1998, the veteran underwent an 
esophagogastroduodenoscopy at the VA Medical Center in 
Columbia, South Carolina.  Following this procedure, the 
physicians' diagnoses included probable esophagitis with a 
nodular lesion in the gastroesophageal junction, which was 
thought to be suggestive of esophagitis, gastric erosions 
with probable gastritis, and duodenal erosions with probable 
duodenitis.  The examining physicians recommended that the 
veteran discontinue taking Oxaprozin medication.  

In a December 1998 VA medical note, a nurse practitioner 
indicated that the veteran was seeking medication for 
headaches.  He gave a history of previously taking Oxaprozin, 
but he reported that he had discontinued the use of this 
medication because it caused him to develop an ulcer.  The 
note further listed the following:  "Allergies: Oxaprozin 
(ulcer)".  

In a December 1998 written statement, the veteran contended 
that, following the October 1998 esophagogastroduodenoscopy, 
the examining physician had noted the effects of medication 
he had been taking on his stomach, and the physician 
immediately directed that the veteran discontinue the 
medication.  The veteran asserted that medication prescribed 
to treat his schizophrenia (formerly characterized as anxiety 
reaction manifested by headaches) caused his stomach 
disorder.  

In its remand of March 2000, the Board directed that the 
veteran be accorded a VA psychiatric examination to determine 
the severity of his service-connected psychiatric disorder.  
The remand further specifically requested that the examining 
psychiatrist review a list of medications used to treat the 
veteran's service-connected psychiatric disorder, and the 
psychiatrist was to furnish an opinion as to whether these 
medications could have caused the veteran's ulcers.  

In a report of a VA psychiatric examination of the veteran in 
June 2000, the examiner indicated that the claims folder had 
been reviewed in conjunction with the examination.  The 
veteran's complaints included an inability to work 
effectively while he is taking medications.  He reported that 
he is currently taking Haldol, and he occasionally uses 
medications prescribed to a friend.  The examiner noted that 
the veteran was taking antipsychotic medications, but the 
examiner did not provide a medical opinion as to whether the 
veteran's medications could have caused his ulcers.  

Thus, the psychiatrist's examination report does not comply 
with the terms of the prior remand, and the record does not 
otherwise include competent medical evidence providing the 
medical opinion evidence previously sought.  Significantly, 
the Board emphasizes that a remand by the Court or the Board 
confers on a claimant the right to VA compliance with the 
terms of the remand order, and imposes on VA's secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under these 
circumstances, it is necessary that the medical opinion 
sought in the March 2000 remand be obtained; hence, further 
remand of this matter is warranted.  The veteran is hereby 
notified that failure to report to any scheduled examination 
to obtain such opinion, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

Further, the Board points out that in light of the recent 
amendment to 38 U.S.C. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claim on the merits.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the VA 
Medical Center in Columbia, South 
Carolina, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  

2.  Thereafter, the RO should forward the 
claims file to the VA psychiatrist who 
examined the veteran in June 2000 to 
obtain a supplemental opinion addressing 
the question of whether it is at least as 
likely as not that the medications 
prescribed to treat the veteran's 
service-connected psychiatric disorder 
have caused or worsened the veteran's 
stomach disorder, manifested as ulcers.  
If that psychiatrist in unavailable, an 
opinion should be obtained from another 
VA psychiatrist.  However, If in the 
opinion of the physician preparing the 
medical opinion requested herein, a 
medical examination of the veteran is 
required in order to furnish the medical 
opinion requested, such examination 
should be performed.  All clinical 
findings of any medical examination 
conducted must be reported in detail.  
Whether or not a medical examination is 
performed, the claims folder must be made 
available for review by the examiner, and 
the examiner must report that the claims 
folder has been reviewed.  The complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
elicits competent evidence of a nexus 
between the medications prescribed to 
treat the veteran's service-connected 
psychiatric disability and a stomach 
disorder, manifested by ulcers, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

5  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
all of the claims on appeal, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond before the claims 
file is returned to the Board.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



